                   Case 20-12841-MFW                Doc 787        Filed 03/02/21          Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                    Case No. 20-12841 (MFW)

                                 Debtors.                             (Jointly Administered)




                                                AFFIDAVIT OF SERVICE

  STATE OF NEW YORK                     )
                                        ) ss:
  COUNTY OF KINGS                       )


  I, Edward A. Calderon, declare:

         1. I am over the age of 18 years and not a party to these chapter 11 cases.

         2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
            Brooklyn, NY 11219.

         3. On the 18th day of February, 2021, DRC, under my supervision, caused a true and
            accurate copy of the following documents:

                a) Third Monthly Application of Donlin, Recano & Company, Inc. for
                   Compensation for Services Rendered and Reimbursement of Expenses as
                   Administrative Agent to the Debtors for the Period January 1, 2021 Through
                   January 31, 2021 (Docket No. 756); and

                b) Third Monthly Fee Statement of Phoenix Executive Services, LLC, Providing a
                   Chief Restructuring Officer and Certain Additional Personnel to the Debtors, and
                   for Compensation for Services Rendered and Reimbursement of Expenses
                   Incurred From the Period of January 1, 2021 Through January 31, 2021 (Docket
                   No. 759),



  1
            The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
            number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
            complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
            provided herein. A complete list of such information may be obtained on the website of the proposed
            claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
            purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
              Case 20-12841-MFW          Doc 787     Filed 03/02/21     Page 2 of 4




       to be served via electronic mail upon the parties as set forth on Exhibit 1, attached
       hereto,

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 2nd day of March, 2021, Brooklyn, New York.


                                                             By___________________________
                                                                   Edward A. Calderon
Sworn before me this
2nd day of March, 2021


_______________________
Notary Public
Case 20-12841-MFW   Doc 787   Filed 03/02/21   Page 3 of 4




                    EXHIBIT 1
                                       Case 20-12841-MFW Doc 787 Filed 03/02/21 Page 4 of 4
                                                      YouFit Health Clubs, LLC, et al.
                                                              Electronic Mail
                                                               Exhibit Page
Page # : 1 of 1                                                                                                                              02/18/2021 08:19:38 PM
000073P001-1447S-057                  000076P001-1447S-057                          000002P001-1447S-057                          000003P001-1447S-057
BERGER SINGERMAN LLP                  BERGER SINGERMAN LLP                          GREENBERG TRAURIG LLP                         GREENBERG TRAURIG LLP
BRIAN G RICH,ESQ                      MCIHAEL J NILES, ESQ                          DENNIS A MELORO                               NANCY A PETERMAN
313 NORTH MONROE ST.,STE 301          313 NORTH MONROE ST.,STE 301                  1007 NORTH ORANGE STREET                      77 WEST WACKER DRIVE
TALLAHASSEE FL 32301                  TALLAHASSEE FL 32301                          SUITE 1200                                    SUITE 3100
BRICH@BERGERSINGERMAN.COM             MNILES@BERGERSINGERMAN.COM                    WILMINGTON DE 19801                           CHICAGO IL 60601
                                                                                    MELOROD@GTLAW.COM                             PETERMANN@GTLAW.COM


000004P002-1447S-057                  000024P001-1447S-057                          000007P002-1447S-057                          000102P001-1447S-057
GREENBERG TRAURIG LLP                 GREENBERG TRAURIG, LLP                        OFFICE OF THE US TRUSTEE                      PACHULSKI STANG ZIEHL & JONES LLP
ERIC HOWE                             NICHOLAS E BALLEN                             HANNAH MCCOLLUM                               BRADFORD J SANDLER;COLIN R ROBINSON
77 WEST WACKER DRIVE                  77 WEST WACKER DRIVE                          844 KING ST                                   919 N MARKET ST.,17TH FLOOR
SUITE 3100                            SUITE 3100                                    STE 2207                                      WILMINGTON DE 19801
CHICAGO IL 60601                      CHICAGO IL 60601                              WILMINGTON DE 19801                           BSANDLER@PSZJLAW.COM
HOWEE@GTLAW.COM                       BALLENN@GTLAW.COM                             HANNAH.MCCOLLUM@USDOJ.GOV


000102P001-1447S-057                  000106P002-1447S-057                          000106P002-1447S-057                          000106P002-1447S-057
PACHULSKI STANG ZIEHL & JONES LLP     PHOENIX MANAGEMENT SERVICES                   PHOENIX MANAGEMENT SERVICES                   PHOENIX MANAGEMENT SERVICES
BRADFORD J SANDLER;COLIN R ROBINSON   BRIAN GLEASON / MARK KARBINER / KEVIN DOYLE   BRIAN GLEASON / MARK KARBINER / KEVIN DOYLE   BRIAN GLEASON / MARK KARBINER / KEVIN DOYLE
919 N MARKET ST.,17TH FLOOR           535 FIFTH AVENUE SUITE 1006                   535 FIFTH AVENUE SUITE 1006                   535 FIFTH AVENUE SUITE 1006
WILMINGTON DE 19801                   NEW YORK NEW YORK 10017                       NEW YORK NEW YORK 10017                       NEW YORK NEW YORK 10017
CROBINSON@PSZJLAW.COM                 BGLEASON@PHOENIXMANAGEMENT.COM                MKARBINER@PHOENIXMANAGEMENT.COM               Kdoyle@PHOENIXMANAGEMENT.COM




000023P001-1447S-057                  000022P001-1447S-057
WINSTON & STRAWN                      WINSTON & STRAWN LLP
GREGORY M GARTLAND                    CAREY D SCHREIBER
200 PARK AVENUE                       200 PARK AVENUE
NEW YORK NY 10166                     NEW YORK NY 10166
GGARTLAND@WINSTON.COM                 CSCHREIBER@WINSTON.COM




               Records Printed :      14
